


Exhibit 10.2

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of the 30th day of October, 2002, by and
between Warren F. Bryant (the “Executive”), Longs Drug Stores Corporation, a
Maryland corporation (the “Parent”), and Longs Drug Stores California, Inc., a
California corporation (the “Corporation”).

For ease of reference, this Agreement is divided into the following parts, which
begin on the pages indicated:

FIRST PART:

 

TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
EMPLOYMENT, RELOCATION BENEFITS

(Sections 1-7, beginning on page 2)

 

 

 

SECOND PART:

 

COMPENSATION AND BENEFITS IN CASE OF TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON AND OTHER TERMINATIONS (Sections 8-10, beginning on page 6)

 

 

 

THIRD PART:

 

COMPENSATION AND BENEFITS IN CASE OF A TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON OCCURRING WITHIN TWO YEARS AFTER A CHANGE IN CONTROL (Sections 11 and 12,
beginning on page 9)

 

 

 

FOURTH PART:

 

CONFIDENTIAL INFORMATION AND NON-DISCLOSURE, RESTRICTIONS ON ACTIVITIES OF THE
EXECUTIVE, REMEDIES, SEVERABILITY, SUCCESSORS, MISCELLANEOUS PROVISIONS,
SIGNATURE PAGE (Sections 13-18, beginning on page 13)

 

--------------------------------------------------------------------------------


 

 


FIRST PART:


 


TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
EMPLOYMENT, RELOCATION BENEFITS


 


SECTION 1.  TERM OF EMPLOYMENT


(A)                                  BASIC TERM.  THE CORPORATION AGREES TO
EMPLOY THE EXECUTIVE, AND THE EXECUTIVE AGREES TO BE EMPLOYED BY THE CORPORATION
AT ITS HEADQUARTERS IN WALNUT CREEK, CALIFORNIA, UNDER THE TERMS OF THIS
AGREEMENT, FROM OCTOBER 30, 2002 UNTIL THE EARLIER OF (1) THE DATE OF THE
EXECUTIVE’S DEATH OR (2) THE DATE WHEN THE EXECUTIVE’S EMPLOYMENT TERMINATES
PURSUANT TO SECTION 1(B), (C) OR (D) BELOW (THE “TERM”).


(B)                                 EARLY TERMINATION OR RESIGNATION.  THE
CORPORATION MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME AND FOR ANY
REASON BY GIVING THE EXECUTIVE WRITTEN NOTICE.  THE EXECUTIVE MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON BY GIVING THE CORPORATION NOT LESS THAN
THIRTY (30) DAYS’ ADVANCE WRITTEN NOTICE.  THE FOREGOING SHALL BE SUBJECT TO ALL
OF THE RIGHTS AND OBLIGATIONS DESCRIBED HEREIN.


(C)                                  TERMINATION FOR CAUSE.  THE CORPORATION MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME FOR CAUSE.  FOR ALL PURPOSES
UNDER THIS AGREEMENT, “CAUSE” SHALL MEAN (1) A WILLFUL FAILURE BY THE EXECUTIVE
TO SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, OTHER THAN
A FAILURE RESULTING FROM THE EXECUTIVE’S COMPLETE OR PARTIAL INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS, (2) A WILLFUL ACT BY THE EXECUTIVE THAT CONSTITUTES
GROSS MISCONDUCT, (3) A WILLFUL BREACH BY THE EXECUTIVE OF A MATERIAL PROVISION
OF THIS AGREEMENT, (4) A MATERIAL AND WILLFUL VIOLATION OF A FEDERAL OR STATE
LAW OR REGULATION APPLICABLE TO THE BUSINESS OF THE CORPORATION OR (5) A
MATERIAL VIOLATION OF THE PARENT’S OR THE CORPORATION’S CODE OF BUSINESS
CONDUCT, CODE OF ETHICS OR OTHER POLICIES.  NO ACT, OR FAILURE TO ACT, BY THE
EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS COMMITTED WITHOUT GOOD FAITH AND
WITHOUT A REASONABLE BELIEF THAT THE ACT OR OMISSION WAS IN THE CORPORATION’S
BEST INTEREST.


(D)                                 TERMINATION FOR DISABILITY.  THE CORPORATION
MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR DISABILITY BY GIVING THE EXECUTIVE
NOT LESS THAN THIRTY (30) DAYS ADVANCE WRITTEN NOTICE.  FOR ALL PURPOSES UNDER
THIS AGREEMENT, “DISABILITY” SHALL MEAN THAT THE EXECUTIVE, AT THE TIME THE
NOTICE IS GIVEN, HAS BEEN UNABLE TO PERFORM THE EXECUTIVE’S DUTIES UNDER THIS
AGREEMENT FOR A PERIOD OF NOT LESS THAN SIX (6) CONSECUTIVE MONTHS AS A RESULT
OF THE EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS.  IN THE EVENT
THAT THE EXECUTIVE RESUMES THE PERFORMANCE OF SUBSTANTIALLY ALL OF THE
EXECUTIVE’S DUTIES UNDER THIS AGREEMENT BEFORE THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THIS SECTION 1(D) BECOMES EFFECTIVE, THE NOTICE OF
TERMINATION SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.


SECTION 2.  DUTIES AND SCOPE OF EMPLOYMENT


(A)                                  POSITION.  THE PARENT AND THE CORPORATION
AGREE THAT, DURING THE TERM, THE EXECUTIVE SHALL SERVE IN THE POSITIONS OF
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE PARENT AND THE CORPORATION. 
EXECUTIVE SHALL BE GIVEN SUCH DUTIES, RESPONSIBILITIES AND AUTHORITIES AS ARE
APPROPRIATE TO HIS POSITIONS AND SHALL REPORT DIRECTLY TO THE BOARD OF DIRECTORS
OF THE


 


2

--------------------------------------------------------------------------------



 


PARENT (THE “BOARD OF DIRECTORS”).  THE BOARD OF DIRECTORS SHALL ELECT THE
EXECUTIVE ONTO THE BOARD OF DIRECTORS AS SOON AS REASONABLY PRACTICABLE AFTER
THE DATE OF THIS AGREEMENT.


(B)                                 OBLIGATIONS.  DURING THE TERM, THE EXECUTIVE
SHALL DEVOTE THE EXECUTIVE’S FULL BUSINESS EFFORTS AND TIME TO THE BUSINESS AND
AFFAIRS OF THE PARENT AND THE CORPORATION AS NEEDED TO CARRY OUT HIS DUTIES AND
RESPONSIBILITIES, SUBJECT TO ABSENCE FOR ILLNESSES AND SUBJECT TO THE OVERALL
SUPERVISION OF THE BOARD OF DIRECTORS; IT BEING UNDERSTOOD THAT THE EXECUTIVE
SHALL NOT BE REQUIRED DEVOTE SUCH FULL EFFORTS AND TIME WHILE HE IS ON VACATION
BUT THAT THE EXECUTIVE SHALL BE REASONABLY AVAILABLE DURING HIS VACATION TIME IN
A MANNER CONSISTENT WITH HIS POSITION, DUTIES AND RESPONSIBILITIES.  THE
FOREGOING SHALL NOT PRECLUDE THE EXECUTIVE FROM ENGAGING IN APPROPRIATE CIVIC,
CHARITABLE OR RELIGIOUS ACTIVITIES OR FROM DEVOTING A REASONABLE AMOUNT OF TIME
TO PRIVATE INVESTMENTS OR, WITH THE PRIOR CONSENT OF THE AUDIT COMMITTEE OF THE
PARENT, FROM SERVING ON UP TO TWO BOARDS OF DIRECTORS OF OTHER ENTITIES, IN EACH
CASE, AS LONG AS SUCH ACTIVITIES AND SERVICE DO NOT INTERFERE OR CONFLICT WITH
THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE PARENT, THE CORPORATION AND
THEIR RESPECTIVE AFFILIATES.


SECTION 3.  BASE COMPENSATION

During the Term, the Corporation agrees to pay the Executive as compensation for
services to the Parent, the Corporation and their respective affiliates a base
salary at the annual rate of $750,000, subject to annual review (beginning in
the year starting in January 2004) by the Compensation Committee of the Board of
Directors (the “Compensation Committee”).  Such salary shall be payable in
accordance with the standard payroll procedures of the Corporation.  The annual
compensation specified in this Section 3, together with any increases in such
compensation that the Compensation Committee may grant from time to time, is
referred to in this Agreement as the “Base Compensation.”


SECTION 4.  ANNUAL INCENTIVE COMPENSATION

During the Term, the Corporation shall award the Executive annual incentive
compensation (“Incentive Compensation”) having a target amount equal to 80% of
the Base Compensation, with an actual annual incentive award of between 0% and
200% of the Base Compensation.  The Executive may recommend performance measures
and levels with respect to the Incentive Compensation, but the Incentive
Compensation will be determined by the Compensation Committee, in its sole
discretion, in accordance with the terms and conditions of the bonus program in
which senior executives participate; provided, however, that the Executive shall
be paid a bonus of no less than $400,000 in respect of the fiscal year ending in
January 2004.  Any compensation paid to the Executive as Incentive Compensation
shall be in addition to the Base Compensation.


SECTION 5.  LONG-TERM INCENTIVE COMPENSATION

On October 30, 2002, Executive shall be granted an option to purchase 230,000
shares of the Parent’s common stock under the Parent’s 1995 Long-Term Incentive
Plan.  The per share exercise price for such options shall equal the fair market
value of one (1) share of the Parent’s common stock on the date of grant.  The
option shall vest with respect to 25% of the shares on each of the first four
anniversaries of the date of grant and shall be subject to such other terms

 

3

--------------------------------------------------------------------------------


 

and conditions that are generally applicable to senior executives of the
Corporation.  Any subsequent grants of stock options or other equity-based
awards to the Executive shall be made in the sole discretion of the Compensation
Committee.

On or before January 31, 2003, the Executive and the Compensation Committee
shall begin working together to establish equity-based award grant guidelines
for the Executive and members of senior management.


SECTION 6.  ADDITIONAL BENEFITS


(A)                                  IN GENERAL.  DURING THE TERM, THE EXECUTIVE
SHALL BE ELIGIBLE TO PARTICIPATE IN THE ARRANGEMENTS DESCRIBED IN SCHEDULE A,
AND IN ALL OTHER EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND EXECUTIVE COMPENSATION
PROGRAMS MAINTAINED BY THE PARENT AND THE CORPORATION, INCLUDING (WITHOUT
LIMITATION) SAVINGS OR PROFIT-SHARING PLANS, DEFERRED COMPENSATION PLANS, STOCK
OPTION, RESTRICTED SHARE, INCENTIVE OR OTHER BONUS PLANS, LIFE, DISABILITY,
HEALTH, ACCIDENT AND OTHER INSURANCE PROGRAMS, PAID VACATIONS AND SIMILAR PLANS
OR PROGRAMS, SUBJECT IN EACH CASE TO THE GENERALLY APPLICABLE TERMS AND
CONDITIONS OF THE PLAN OR PROGRAM IN QUESTION AND THE DISCRETION AND
DETERMINATIONS OF ANY PERSON, COMMITTEE OR ENTITY ADMINISTERING SUCH PLAN OR
PROGRAM MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH PLAN OR
PROGRAM.


(B)                                 AUTOMOBILE/AUTOMOBILE ALLOWANCE.  DURING THE
TERM, THE EXECUTIVE SHALL BE PROVIDED WITH AN AUTOMOBILE OR AN AUTOMOBILE
ALLOWANCE PURSUANT TO THE CORPORATION’S POLICY FOR SENIOR EXECUTIVES.


(C)                                  RELOCATION BENEFITS.  THE CORPORATION SHALL
REIMBURSE THE EXECUTIVE FOR PRE-APPROVED REASONABLE DIRECT EXPENSES RELATING TO
THE EXECUTIVE’S RELOCATION FROM SOUTH LEBANON, OHIO TO THE SAN FRANCISCO BAY
AREA.  SUCH EXPENSES SHALL INCLUDE EXPENSES RELATING TO TWO (2) HOUSE HUNTING
TRIPS TO THE SAN FRANCISCO BAY AREA FOR THE EXECUTIVE AND HIS SPOUSE AND
PHYSICAL RELOCATION OF HOUSEHOLD GOODS.  IN ADDITION, THE CORPORATION SHALL
REIMBURSE THE EXECUTIVE FOR REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
EXECUTIVE FOR A TEMPORARY RESIDENCE IN THE SAN FRANCISCO BAY AREA AND/OR THE
CINCINNATI, OHIO METROPOLITAN AREA UP TO AN AGGREGATE AMOUNT OF $25,000 AND UP
TO AN ADDITIONAL $7,500 PER MONTH FOR TWO (2) MONTHS AFTER THE DATE OF THIS
AGREEMENT TO THE EXTENT THAT A CONTRACT FOR THE SALE OF THE PRINCIPAL RESIDENCE
(AS DEFINED BELOW) HAS NOT BEEN EXECUTED BY THE EXECUTIVE.  THE CORPORATION
SHALL ALSO REIMBURSE THE EXECUTIVE FOR THE HOUSING SALE COSTS (DEFINED BELOW). 
SUCH EXPENSES SHALL BE REIMBURSED TO THE EXECUTIVE WITHIN TEN (10) BUSINESS DAYS
AFTER THE EXECUTIVE SUBMITS TO THE CORPORATION APPROPRIATE DOCUMENTATION OF
EXPENSES TO BE REIMBURSED.  IN ADDITION, WITHIN SEVEN (7) BUSINESS DAYS AFTER
THE DATE OF THIS AGREEMENT, THE CORPORATION SHALL PAY THE EXECUTIVE A ONE-TIME
RELOCATION ALLOWANCE OF $20,000.  AS SOON AS PRACTICABLE, THE CORPORATION SHALL
MAKE A PAYMENT TO THE EXECUTIVE EQUAL TO SUCH AMOUNT AS SHALL MAKE THE EXECUTIVE
WHOLE ON AN AFTER-TAX BASIS FOR ANY INCOME TAXES INCURRED BY THE EXECUTIVE IN
CONNECTION WITH THE PAYMENTS CONTEMPLATED BY THIS SECTION 6(C).  TO THE EXTENT
NOT EXPLICITLY SET FORTH IN THIS SECTION 6(C), THE EXECUTIVE’S RIGHTS WITH
RESPECT TO THIS SECTION 6(C) SHALL BE DETERMINED BY REFERENCE TO THE
CORPORATION’S RELOCATION POLICIES.  FOR ALL PURPOSES UNDER THIS AGREEMENT,
HOUSING SALE COSTS SHALL MEAN THE (1) ORDINARY CLOSING COSTS ASSOCIATED WITH THE
SALE OF THE EXECUTIVE’S PRINCIPAL RESIDENCE IN SOUTH LEBANON, OHIO (THE
“PRINCIPAL


4

--------------------------------------------------------------------------------



 


RESIDENCE”), WHICH COSTS SHALL INCLUDE, BUT NOT BE LIMITED TO, REAL ESTATE FEES,
COMMISSIONS, TITLE FEES, ATTORNEY FEES, ESCROW FEES, RECORDING COSTS, TRANSFER
FEES, APPRAISAL FEES, TAXES AND POINTS, ETC., (2) PRE-APPROVED REASONABLE
EXPENSES INCURRED BY THE EXECUTIVE FOLLOWING THE DATE OF THIS AGREEMENT BUT
PRIOR TO MARCH 15, 2003 FOR THE MAINTENANCE OF PRINCIPAL RESIDENCE PRIOR TO ITS
SALE AND (3) PRE-APPROVED REASONABLE EXPENSES INCURRED BY THE EXECUTIVE FOR THE
STAGING OF THE PRINCIPAL RESIDENCE IN CONNECTION WITH ITS SALE.  THE EXECUTIVE
SHALL USE HIS REASONABLE BEST EFFORTS TO CONSUMMATE THE SALE OF THE PRINCIPAL
RESIDENCE IMMEDIATELY FOLLOWING THE DATE OF THIS AGREEMENT, BUT THE EXECUTIVE
MAY, IN HIS REASONABLE DISCRETION, POSTPONE HIS EFFORTS TO SELL THE PRINCIPAL
RESIDENCE AFTER NOVEMBER 15, 2002 THROUGH MARCH 15, 2003.


(D)                                 EMPLOYMENT BONUS.  WITHIN SEVEN (7) BUSINESS
DAYS AFTER EXECUTION OF THIS AGREEMENT, THE CORPORATION SHALL PAY THE EXECUTIVE
A ONE-TIME BONUS IN THE AMOUNT OF $300,000 (THE “EMPLOYMENT BONUS”).  IF THE
EXECUTIVE TERMINATES HIS EMPLOYMENT PURSUANT TO SECTION 1(B) OTHER THAN FOR GOOD
REASON OR WITHOUT GIVING NOTICE AS REQUIRED IN 1(B), OR IF THE EXECUTIVE’S
EMPLOYMENT HEREUNDER IS TERMINATED FOR CAUSE, IN EACH CASE, WITHIN SIX (6) OR
TWELVE (12) MONTHS AFTER THE DATE HEREOF, THE EXECUTIVE SHALL REPAY TO THE
CORPORATION THE FOLLOWING AMOUNTS OF THE EMPLOYMENT BONUS:


(1)                                  IN THE CASE OF EMPLOYMENT TERMINATION
WITHIN SIX (6) MONTHS AFTER THE DATE HEREOF, $300,000.


(2)                                  IN THE CASE OF EMPLOYMENT TERMINATION
FOLLOWING THE PERIOD SET FORTH IN 6(D)(1) BUT WITHIN TWELVE (12) MONTHS AFTER
THE DATE HEREOF, $150,000.

Such repayment shall be required to be made for the full amount set forth above
and shall not be reduced for any taxes paid by the Executive with respect to the
Employment Bonus.

(e)                                  Former Employer Relocation Obligation. 
Subject to Section 1 of Schedule A, within seven (7) business days after
execution of this Agreement, the Corporation shall pay the Executive a one-time
payment in the amount of $50,000.  Such payment is intended to defray the
Executive’s obligation to repay to his former employer relocation benefits
afforded to the Executive by his former employer.


SECTION 7.  BUSINESS EXPENSES AND TRAVEL

During the Term, the Executive shall be authorized to incur and shall be
reimbursed for all necessary and reasonable travel, entertainment and other
business expenses incurred in connection with the Executive’s duties hereunder,
and the Corporation shall reimburse the Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation, in
each case, in accordance with the Corporation’s policies with respect to travel,
entertainment and other business expenses.

 

5

--------------------------------------------------------------------------------


 


SECOND PART:


 


COMPENSATION AND BENEFITS IN CASE OF TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON AND OTHER TERMINATIONS


 


SECTION 8.  TERMINATIONS

This Second Part of the Agreement, consisting of Sections 8 through 10,
describes the benefits and compensation, if any, payable in case of a
termination of the Executive’s employment hereunder that does not entitle the
Executive to benefits or compensation under the Third Part of this Agreement. 
In the event of a termination of employment that entitles the Executive to
compensation or benefits under the Third Part of this Agreement, no compensation
or benefits shall be payable under this Second Part.


SECTION 9.  TERMINATION WITHOUT CAUSE; TERMINATION FOR GOOD REASON

In the event that, during the Term, the Executive’s employment terminates as a
result of a Qualifying Termination, as defined in Section 9(a), then, after
executing the release of claims described in Section 9(f) and subject to
compliance by the Executive with his obligations set forth in Sections 13, 14
and 18(k), the Executive shall be entitled to receive the payments and benefits
described in Sections 9(b), (c), (d) and (e).


(A)                                  QUALIFYING TERMINATION.  A QUALIFYING
TERMINATION OCCURS IF:

(1)                                  THE CORPORATION TERMINATES THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE OR DISABILITY; OR

(2)                                  THE EXECUTIVE RESIGNS FOR GOOD REASON,
WHICH MEANS (I) ANY REDUCTION IN THE EXECUTIVE’S BASE COMPENSATION PRIOR TO
JANUARY 1, 2004, (II) A GREATER THAN 15% REDUCTION IN BASE COMPENSATION,
INCENTIVE COMPENSATION TARGET AMOUNT OR OTHER BENEFITS, IN EACH CASE, EXCEPT IF
A REDUCTION IS MADE WITH RESPECT TO SIMILARLY SITUATED SENIOR EXECUTIVES OR IF
THE REDUCTION IS PART OF A REDUCTION THAT IS GENERALLY APPLICABLE TO
PARTICIPANTS OR A GROUP OF PARTICIPANTS UNDER A BENEFIT PLAN, (III) A MATERIAL
REDUCTION IN POSITION OR RESPONSIBILITIES INCLUDING, BUT NOT LIMITED TO, HIS NO
LONGER BEING THE CHIEF EXECUTIVE OFFICER OF THE PARENT (OR THE ULTIMATE PARENT
ENTITY (THE “ULTIMATE PARENT”), IF ANY, IN THE EVENT OF A REORGANIZATION OR
TRANSACTION THAT RESULTS IN THE PARENT CEASING TO BE THE ULTIMATE PARENT ENTITY)
OR HIS NO LONGER REPORTING TO THE BOARD OF DIRECTORS (OR THE BOARD OF DIRECTORS
OF THE ULTIMATE PARENT, IF ANY), (IV) A REQUIREMENT TO RELOCATE, EXCEPT FOR
OFFICE RELOCATIONS THAT WOULD NOT INCREASE THE EXECUTIVE’S ONE-WAY COMMUTE
DISTANCE BY MORE THAN FIFTY (50) MILES OR (V) FAILURE BY THE PARENT TO NOMINATE
AND ENDORSE THE EXECUTIVE FOR REELECTION TO THE BOARD OF DIRECTORS DURING HIS
EMPLOYMENT HEREUNDER.

For avoidance of doubt, termination of the Executive’s employment by reason of
death shall not constitute a Qualifying Termination.


(B)                                 SEVERANCE PAYMENTS AND BENEFITS.  THE
CORPORATION SHALL PAY TO THE EXECUTIVE (OR, IN THE EVENT OF HIS DEATH, TO HIS
DESIGNATED BENEFICIARY OR, IF NONE, HIS ESTATE; HIS “SEVERANCE


 


6

--------------------------------------------------------------------------------



 


BENEFICIARY”) FOLLOWING THE DATE OF THE EMPLOYMENT TERMINATION AND RATABLY
SPREAD OVER THE SUCCEEDING EIGHTEEN (18) MONTHS, IN ACCORDANCE WITH STANDARD
PAYROLL PROCEDURES, AN AGGREGATE AMOUNT EQUAL TO THE FOLLOWING:

(1)                                  1.5 TIMES THE HIGHEST BASE COMPENSATION
PAID OR PAYABLE TO THE EXECUTIVE DURING THE TERM; AND

(2)                                  1.5 TIMES THE GREATER OF (I) IF THE
TERMINATION OCCURS BEFORE THE BONUS HAS BEEN PAID FOR THE FISCAL YEAR ENDING IN
JANUARY 2004, THE AMOUNT SET FORTH IN SECTION 4; (II) THE HIGHEST INCENTIVE
COMPENSATION PAID TO THE EXECUTIVE DURING THE TERM; OR (III) THE EXECUTIVE’S
INCENTIVE COMPENSATION TARGET AMOUNT BASED ON THE BASE COMPENSATION AS IN EFFECT
ON THE DATE OF EMPLOYMENT TERMINATION.


(C)                                  EQUITY VESTING.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE APPLICABLE PLAN, EXECUTIVE SHALL CONTINUE TO VEST, FOR A
PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING EMPLOYMENT TERMINATION, IN ALL
OUTSTANDING PARENT STOCK OPTIONS AND OTHER EQUITY BASED AWARDS HELD BY THE
EXECUTIVE ON THE DATE OF EMPLOYMENT TERMINATION.


(D)                                 HEALTH PLAN COVERAGE.  SUBJECT TO SECTION
9(H), THE COVERAGE DESCRIBED IN THIS SECTION 9(D) SHALL BE PROVIDED FOR A
“CONTINUATION PERIOD” BEGINNING ON THE DATE OF EMPLOYMENT TERMINATION AND ENDING
ON THE EARLIER OF (1) THE 18-MONTH ANNIVERSARY OF THE DATE OF EMPLOYMENT
TERMINATION OR (2) THE DATE OF THE EXECUTIVE’S DEATH.  DURING THE CONTINUATION
PERIOD, THE EXECUTIVE (AND, WHERE APPLICABLE, THE EXECUTIVE’S DEPENDENTS) SHALL
BE ENTITLED TO CONTINUE PARTICIPATION IN THE CORPORATION’S HEALTH CARE PLAN(S)
IN WHICH THE EXECUTIVE PARTICIPATED IMMEDIATELY PRIOR TO EMPLOYMENT TERMINATION
AS IF THE EXECUTIVE WERE STILL AN EXECUTIVE OF THE CORPORATION.  THE COVERAGE
PROVIDED UNDER THIS SECTION 9(D) SHALL NOT BE OFFSET AGAINST ANY CONTINUATION
COVERAGE UNDER PART 6 OF TITLE I OF THE EXECUTIVE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED AND SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  TO THE EXTENT THAT THE CORPORATION FINDS IT UNDESIRABLE TO COVER THE
EXECUTIVE UNDER THE HEALTH PLAN(S) OF THE CORPORATION, THE CORPORATION SHALL
PROVIDE THE EXECUTIVE (AT ITS OWN EXPENSE) WITH THE SAME LEVEL OF COVERAGE UNDER
INDIVIDUAL POLICIES.


(E)                                  PRO-RATED BONUS AND ACCRUED BENEFITS.  AT
SUCH TIME AS AWARDS ARE PAID BY THE CORPORATION TO OTHER EMPLOYEES, THE
EXECUTIVE OR HIS SEVERANCE BENEFICIARY SHALL BE PAID A PRO-RATED INCENTIVE
COMPENSATION AWARD AT THE TARGET AMOUNT IN RESPECT OF THE PERFORMANCE PERIOD IN
WHICH THE EMPLOYMENT TERMINATION OCCURS BASED ON THE PERCENTAGE OF THE
PERFORMANCE PERIOD THAT HAS ELAPSED AS OF THE DATE OF EMPLOYMENT TERMINATION. 
EXECUTIVE SHALL ALSO BE ENTITLED TO THE ACCRUED BENEFITS (AS DEFINED IN SECTION
10)


(F)                                    RELEASE OF CLAIMS.  AS A CONDITION TO THE
RECEIPT OF THE PAYMENTS AND BENEFITS DESCRIBED IN THIS SECTION 9, THE EXECUTIVE
SHALL EXECUTE A COVENANT NOT TO SUE AND RELEASE OF ALL CLAIMS ARISING OUT OF THE
EXECUTIVE’S EMPLOYMENT OR THE TERMINATION THEREOF INCLUDING, BUT NOT LIMITED TO,
ANY CLAIM OF DISCRIMINATION UNDER STATE OR FEDERAL LAW IN A FORM THAT IS
SATISFACTORY TO THE CORPORATION; PROVIDED THAT SUCH RELEASE SHALL NOT IMPOSE
RESTRICTIONS OR REQUIREMENTS ON THE ACTIVITIES OF THE EXECUTIVE BEYOND THOSE
DESCRIBED HEREIN.


 


7

--------------------------------------------------------------------------------



 


(G)                                 CONDITIONS TO RECEIPT OF PAYMENTS AND
BENEFITS.  THE OBLIGATION TO PROVIDE TO THE EXECUTIVE THE PAYMENTS AND BENEFITS
DESCRIBED IN THIS SECTION 9 SHALL CEASE, AND, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE APPLICABLE PLAN(S) (OR AGREEMENT(S) THEREUNDER), ALL UNEXERCISED
STOCK OPTIONS AND ANY UNVESTED EQUITY-BASED AWARDS SHALL TERMINATE IN THE EVENT
OF, AND AT SUCH TIME AS, ANY BREACH (OTHER THAN AN INSUBSTANTIAL BREACH) OF ANY
OF THE PROVISIONS OF SECTIONS 13, 14 OR 18(K).


(H)                                 NO MITIGATION.  THE EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFIT CONTEMPLATED BY THIS
SECTION 9, NOR SHALL ANY SUCH PAYMENT OR BENEFIT BE REDUCED BY ANY EARNINGS OR
BENEFITS THAT THE EXECUTIVE MAY RECEIVE FROM ANY OTHER SOURCE; PROVIDED THAT IF
THE EXECUTIVE BECOMES EMPLOYED BY ANOTHER EMPLOYER FOLLOWING TERMINATION OF HIS
EMPLOYMENT HEREUNDER AND SUCH EMPLOYER PROVIDES THE EXECUTIVE AND HIS DEPENDANTS
WITH COMPARABLE HEALTH PLAN COVERAGE, THE EXECUTIVE SHALL NO LONGER BE ENTITLED
TO THE BENEFITS DESCRIBED IN SECTION 9(D).


SECTION 10.  OTHER TERMINATIONS UNDER THIS PART

If termination of employment hereunder occurs and neither Section 9 or the Third
Part of this Agreement apply to such termination, then the Executive shall be
entitled only to the Accrued Benefits.  For purposes of this Section 10 and
Sections 9 and 12, “Accrued Benefits” shall mean, subject to any applicable plan
terms (including, without limitation, any vesting requirements) and Section
6(d), the compensation, benefits and reimbursements described in Sections 3, 4,
5, 6 and 7 of this Agreement for the period preceding the date of the
termination including any Disability or death benefits to which Executive (or
his estate or beneficiary(s)) may be entitled as a result of termination of his
employment on account of Disability or death.  This Section 10 applies, without
limitation, to any termination of employment initiated by the Executive (except
an Executive-initiated termination that is a Qualifying Termination or
Qualifying CIC Termination), termination of employment caused by the Executive’s
death, and to a termination of the Executive for Cause or Disability.

 

8

--------------------------------------------------------------------------------


 


THIRD PART:


 


COMPENSATION AND BENEFITS IN CASE OF A TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON OCCURRING WITHIN TWO YEARS AFTER A CHANGE IN CONTROL


 


SECTION 11.  TERMINATIONS FOLLOWING A CHANGE IN CONTROL

This Third Part of the Agreement, consisting of Sections 11 and 12, describes
the benefits and compensation, if any, payable in the case of certain
terminations of employment hereunder in connection with a Change in Control (as
defined in Section 12).  The Second Part of this Agreement, consisting of
Sections 8 through 10, describes benefits and compensation, if any, payable in
case of a termination of employment hereunder to which this Third Part does not
apply.  If benefits and compensation are payable under this Third Part, then no
benefits and compensation are payable under the Second Part.


SECTION 12.  TERMINATION WITHOUT CAUSE; TERMINATION FOR GOOD REASON WITHIN TWO
YEARS FOLLOWING A CHANGE IN CONTROL

In the event that the Executive’s employment terminates as a result of a
Qualifying CIC Termination (as defined below), the Executive shall be entitled
to receive the payments and benefits described in Sections 12(a), (b), (c), (d)
and (e).  For all purposes under this Agreement, “Qualifying CIC Termination”
shall mean termination of the Executive’s employment hereunder (i) by the
Corporation for any reason other than Cause or Disability within two (2) years
after a Change in Control, (ii) by the Executive’s resignation for Good Reason
within one hundred seventy nine (179) days after a Change in Control or (iii) by
the Executive’s resignation for any reason on or after the date that is one
hundred eighty (180) days after a Change in Control but within two (2) years
after such Change in Control.  For avoidance of doubt, termination of the
Executive’s employment by reason of death shall not constitute a Qualifying CIC
Termination.


(A)                                  WITHIN FIFTEEN (15) DAYS AFTER A QUALIFYING
CIC TERMINATION, THE CORPORATION SHALL PAY TO THE EXECUTIVE OR HIS SEVERANCE
BENEFICIARY THE ACCRUED BENEFITS.

(B)                                 WITHIN THIRTY (30) DAYS AFTER A QUALIFYING
CIC TERMINATION, THE EXECUTIVE OR HIS SEVERANCE BENEFICIARY SHALL BE PAID A
PRO-RATED INCENTIVE COMPENSATION AWARD AT THE TARGET AMOUNT IN RESPECT OF THE
PERFORMANCE PERIOD IN WHICH THE EMPLOYMENT TERMINATION OCCURS BASED ON THE
PERCENTAGE OF THE PERFORMANCE PERIOD THAT HAS ELAPSED AS OF THE DATE OF
EMPLOYMENT TERMINATION.


(C)                                  WITHIN THIRTY (30) DAYS AFTER A QUALIFYING
CIC TERMINATION, THE CORPORATION SHALL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO
THREE (3) TIMES THE SUM OF:


(1) THE HIGHEST BASE COMPENSATION PAID OR PAYABLE TO THE EXECUTIVE DURING THE
TERM; AND


(2) THE GREATER OF: (I) IF THE TERMINATION OCCURS BEFORE THE BONUS HAS BEEN PAID
FOR THE FISCAL YEAR ENDING IN JANUARY 2004, THE AMOUNT SET FORTH IN SECTION 4;
(II) THE HIGHEST INCENTIVE COMPENSATION PAID TO THE EXECUTIVE DURING THE TERM;
OR (III) THE EXECUTIVE’S


 


9

--------------------------------------------------------------------------------



 


INCENTIVE COMPENSATION TARGET AMOUNT BASED ON THE BASE COMPENSATION AS IN EFFECT
ON THE DATE OF EMPLOYMENT TERMINATION.


(D)                                 SUBJECT TO SECTION 12(F), THE COVERAGE
DESCRIBED IN THIS SECTION 12(D) SHALL BE PROVIDED FOR A PERIOD BEGINNING ON THE
DATE OF EMPLOYMENT TERMINATION AND ENDING ON THE EARLIER OF (1) THE 36-MONTH
ANNIVERSARY OF THE DATE OF EMPLOYMENT TERMINATION OR (2) THE DATE OF THE
EXECUTIVE’S DEATH.  DURING SUCH PERIOD, THE EXECUTIVE (AND, WHERE APPLICABLE,
THE EXECUTIVE’S DEPENDENTS) SHALL BE ENTITLED TO CONTINUE PARTICIPATION IN THE
CORPORATION’S HEALTH CARE PLAN(S) IN WHICH THE EXECUTIVE PARTICIPATED
IMMEDIATELY PRIOR TO EMPLOYMENT TERMINATION AS IF THE EXECUTIVE WERE STILL AN
EXECUTIVE OF THE CORPORATION.  THE COVERAGE PROVIDED UNDER THIS SECTION 12(D)
SHALL RUN CONCURRENTLY WITH AND SHALL BE OFFSET AGAINST ANY CONTINUATION
COVERAGE UNDER PART 6 OF TITLE I OF THE EXECUTIVE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED AND SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  TO THE EXTENT THAT THE CORPORATION FINDS IT UNDESIRABLE TO COVER THE
EXECUTIVE UNDER THE HEALTH PLAN(S) OF THE CORPORATION, THE CORPORATION SHALL
PROVIDE THE EXECUTIVE (AT ITS OWN EXPENSE) WITH THE SAME LEVEL OF COVERAGE UNDER
INDIVIDUAL POLICIES.


(E)                                  THE EXECUTIVE SHALL BE ENTITLED TO FULL
EXCISE TAX RESTORATION PAYMENTS SUCH THAT IN THE EVENT THAT IT IS DETERMINED
THAT ANY PAYMENT OF ANY TYPE TO OR FOR THE BENEFIT OF THE EXECUTIVE MADE BY THE
PARENT, BY ANY OF ITS AFFILIATES, BY ANY PERSON WHO ACQUIRES OWNERSHIP OR
EFFECTIVE CONTROL OR OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE
PARENT (WITHIN THE MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED, AND THE REGULATIONS THEREUNDER (THE “CODE”)) OR BY ANY AFFILIATE OF
SUCH PERSON, WHETHER PAID OR PAYABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE, INCLUDING THE ACCELERATED VESTING OF STOCK OPTIONS OR OTHER
EQUITY-BASED AWARDS (THE “TOTAL PAYMENTS”), WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE OR ANY INTEREST OR PENALTIES WITH RESPECT TO
SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST OR PENALTIES,
ARE COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (AN “EXCISE TAX RESTORATION PAYMENT”)
IN AN AMOUNT THAT SHALL FUND THE PAYMENT BY THE EXECUTIVE OF ANY EXCISE TAX ON
THE TOTAL PAYMENTS AS WELL AS ALL INCOME TAXES IMPOSED ON THE EXCISE TAX
RESTORATION PAYMENT, ANY EXCISE TAX IMPOSED ON THE EXCISE TAX RESTORATION
PAYMENT AND ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO TAXES ON THE
EXCISE TAX RESTORATION OR ANY EXCISE TAX.


(F)                                    THE EXECUTIVE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFIT CONTEMPLATED BY THIS SECTION 12,
NOR SHALL ANY SUCH PAYMENT OR BENEFIT BE REDUCED BY ANY EARNINGS OR BENEFITS
THAT THE EXECUTIVE MAY RECEIVE FROM ANY OTHER SOURCE; PROVIDED THAT IF THE
EXECUTIVE BECOMES EMPLOYED BY ANOTHER EMPLOYER FOLLOWING TERMINATION OF HIS
EMPLOYMENT HEREUNDER AND SUCH EMPLOYER PROVIDES THE EXECUTIVE AND HIS DEPENDANTS
WITH COMPARABLE HEALTH PLAN COVERAGE, THE EXECUTIVE SHALL NO LONGER BE ENTITLED
TO THE BENEFITS DESCRIBED IN SECTION 12(D).

(g)                 “Change in Control” means the occurrence of any of the
following events on or after the effective date of this Agreement:

The consummation of a merger or consolidation of the Parent or the Corporation
with or into another entity or any other corporate reorganization, if more than
50% of the

 

10

--------------------------------------------------------------------------------


 

combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not part of the same controlled group of the Parent
immediately prior to such merger, consolidation or other reorganization, and who
directly or indirectly in the aggregate owned less than 25% of the Parent’s or
the Corporation’s, as the case may be, combined voting power represented by the
Parent’s or the Corporation’s, as the case may be, outstanding securities
immediately prior to such merger, consolidation or other reorganization;

                                                The sale, transfer or other
disposition of all or substantially all of the Parent’s or the Corporation’s
assets;

A change in the composition of the Board of Directors over a period of
twenty-four (24) consecutive months or less such that a majority of the members
of the Board of Directors (rounded up to the next whole number) cease, by reason
of one or more proxy contests for the election of directors, to be comprised of
individuals who either (i) have been directors continuously since the beginning
of such period or (ii) have been elected or nominated for election as directors
during such period by at least a majority of the directors described in clause
(i) who were still in office at the time such election or nomination was
approved by the Board of Directors;

The stockholders of the Corporation approve the dissolution or liquidation of
the Corporation or the commencement by or against the Corporation of any case
under the federal bankruptcy laws or any other proceeding under any other laws
relating to bankruptcy, insolvency, reorganization, arrangement, debt adjustment
or debtor relief or there is an involuntary dissolution of the Corporation; or

Any transaction as a result of which any person becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Parent or the Corporation representing at least 50% of the
total voting power represented by the Parent’s or the Corporation’s, as the case
may be, then outstanding voting securities.  For purposes of this Paragraph (v),
the term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act but shall exclude:

(A)          A trustee or other fiduciary holding securities under an employee
benefit plan of the Parent or a subsidiary of the Parent;

(B)           A corporation owned directly or indirectly by the stockholders of
the Parent in substantially the same proportions as their ownership of the
common stock of the Parent;

                                (C)           The Parent; and

                                (D)          The Corporation.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Parent’s or the Corporation’s incorporation or to create
a holding company

 

11

--------------------------------------------------------------------------------


 

that will be owned in substantially the same proportions by the persons who held
the Parent’s or the Corporation’s securities immediately before such
transaction.

The definition of Change in Control in this Section 12(g) shall be substituted
for the definition of “Uninvited Change in Corporate Control” in the Parent’s
1995 Long-Term Incentive Plan for purposes of Executive’s stock options granted
hereunder.  In addition, notwithstanding anything to the contrary in the
Parent’s 1995 Long-Term Incentive Plan, none of the Executive’s stock options
granted hereunder shall be divested for purposes of the excise tax referred to
in Section 12(e).

 

12

--------------------------------------------------------------------------------


 


FOURTH PART:


 


CONFIDENTIAL INFORMATION AND NON-DISCLOSURE, RESTRICTIONS ON ACTIVITIES OF THE
EXECUTIVE, REMEDIES, SEVERABILITY, SUCCESSORS, MISCELLANEOUS PROVISIONS,
SIGNATURE PAGE


 


SECTION 13.  CONFIDENTIAL INFORMATION AND NON-DISCLOSURE


(A)                                  UNLESS REQUIRED OR OTHERWISE PERMITTED BY
LAW OR AS MAY BE NECESSARY IN THE ORDINARY COURSE OF PERFORMING EXECUTIVE’S
DUTIES UNDER THIS AGREEMENT, THE EXECUTIVE SHALL KEEP CONFIDENTIAL AND SHALL NOT
DISCLOSE TO OTHERS, INCLUDING PRESENT OR FORMER EMPLOYEES OF THE PARENT, THE
CORPORATION AND THEIR RESPECTIVE AFFILIATES, ANY INFORMATION DESCRIBED BELOW
DURING AND AFTER THE TERM:

(1)                                  “CONFIDENTIAL INFORMATION”.  AS USED IN
THIS AGREEMENT, “CONFIDENTIAL INFORMATION” INCLUDES, BUT IS NOT LIMITED TO THE
FOLLOWING WITH RESPECT TO THE PARENT, THE CORPORATION AND THEIR RESPECTIVE
AFFILIATES:  (A) WEEKLY SALES AND WAGE DATA, (B) PROFITABILITY DATA,
(C) FINANCIAL PLANNING AND FORECASTING DATA, (D) SALES REPORTS, INCLUDING
PHARMACY PRESCRIPTION AND SALES VOLUME, (E) INDIVIDUAL STORE AND COLLECTIVE
GROSS PROFIT INFORMATION, (F) EXPENSE DATA, (G) RETURN-ON-INVESTMENT DATA,
(H) RETURN-ON-ASSET DATA, (I) BONUS PLANS AND REPORTS, (J) WAREHOUSE
DISTRIBUTION COSTS, (K) INFORMATION AND RELATED DATA REGARDING ANY PROJECT OR
PROGRAM, (L) COST-BENEFIT ANALYSIS REGARDING PHARMACY DISTRIBUTION, (M) STORE
AND PHARMACY INVENTORY DATA, (N) PHARMACY PURCHASE DATA, (O) INFORMATION
REGARDING PHARMACY AUTOMATED DISPENSING SYSTEM(S) AND ROBOTIC TECHNOLOGY,
(P) CORPORATE STRATEGIC PLANNING INFORMATION, (Q) PHARMACY PRESCRIPTION
PROCESSING SYSTEM, (R) COMPUTER PROGRAMS AND KNOW HOW, (S) BUSINESS AND
MARKETING PLANS AND STRATEGIES, AND (T) UNPUBLISHED FINANCIAL STATEMENTS,
BUDGETS, PROJECTIONS, PRICES, COSTS AND CUSTOMER LISTS WHETHER DEVELOPED BEFORE
OR AFTER THE DATE OF THIS AGREEMENT;

(2)                                  “TRADE SECRETS” OF THE PARENT, THE
CORPORATION AND THEIR RESPECTIVE AFFILIATES, AS DEFINED UNDER THE UNIFORM TRADE
SECRETS ACT, CALIFORNIA CIVIL CODE SECTION 3426.1;

(3)                                  ANY INFORMATION THAT AFFORDS THE PARENT,
THE CORPORATION OR THEIR RESPECTIVE AFFILIATES A COMPETITIVE ADVANTAGE IN THE
RETAIL INDUSTRY;

(4)                                  PROPRIETARY INFORMATION OF THE PARENT, THE
CORPORATION AND THEIR RESPECTIVE AFFILIATES INCLUDING BUT NOT LIMITED TO,
SUPPLIER LISTS, PRODUCT MARKETING OR ANY OTHER INFORMATION OBTAINED BY THE
EXECUTIVE DURING HIS EMPLOYMENT WITH THE PARENT, THE CORPORATION OR THEIR
RESPECTIVE AFFILIATES; AND

(5)                                  INFORMATION WITH RESPECT TO ACQUISITIONS
AND MERGERS OR SALES OR OTHER DISPOSITIONS OF BUSINESSES OR MATERIAL ASSETS BY,
OF OR WITH THE PARENT, THE CORPORATION OR THEIR RESPECTIVE AFFILIATES.


(B)                                 THE PROVISIONS OF THIS SECTION 13 SHALL NOT
APPLY TO (I) INFORMATION WHICH IS GENERALLY KNOWN WITHIN THE INDUSTRY OR IN THE
PUBLIC DOMAIN PRIOR TO THE DATE OF THIS AGREEMENT, (II)


 


13

--------------------------------------------------------------------------------



 


INFORMATION WHICH, NOT AS A RESULT OF THE DISCLOSURE BY THE EXECUTIVE, BECOMES
PART OF THE PUBLIC DOMAIN, (III) INFORMATION WHICH IS AVAILABLE AS A MATTER OF
PUBLIC RECORD AND (IV) INFORMATION WHICH IS HEREAFTER LAWFULLY DISCLOSED TO THE
EXECUTIVE BY A THIRD PARTY (OTHER THAN ANY EMPLOYEES OR AGENTS OF THE PARENT,
THE CORPORATION OR THEIR RESPECTIVE AFFILIATES).


(C)                                  THE NON-DISCLOSURE OBLIGATIONS OF THIS
SECTION 13 SHALL NOT APPLY TO DISCLOSURES MADE BY THE EXECUTIVE IN RESPONSE TO
ANY DEPOSITION, INTERROGATORY, REQUEST FOR DOCUMENTS, SUBPOENA, CIVIL
INVESTIGATIVE DEMAND OR SIMILAR LEGAL PROCESS (“LEGALLY COMPELLED DISCLOSURE”)
PROVIDED THAT THE EXECUTIVE COMPLIES WITH THE CONDITIONS OF THIS SECTION 13(C). 
IN THE EVENT THAT THE EXECUTIVE IS REQUESTED OR BECOMES SUBJECT TO MAKE A
LEGALLY COMPELLED DISCLOSURE OF ANY OF THE CONFIDENTIAL INFORMATION, THE
EXECUTIVE SHALL FIRST PROVIDE THE PARENT OR THE CORPORATION WITH PROMPT PRIOR
WRITTEN NOTICE OF SUCH REQUIREMENT SO THAT THE PARENT OR THE CORPORATION MAY
SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY AND/OR WAIVE COMPLIANCE WITH
THE TERMS OF THIS SECTION 13, UNLESS THE EXECUTIVE IS PROHIBITED BY LAW FROM
GIVING SUCH NOTICE.


(D)                                 ON OR BEFORE THE DATE OF EMPLOYMENT
TERMINATION, THE EXECUTIVE SHALL TURN OVER TO THE PARENT, THE CORPORATION AND
THEIR RESPECTIVE AFFILIATES ALL PARENT, CORPORATION AND AFFILIATE CONFIDENTIAL
FILES, RECORDS, AND OTHER DOCUMENTS.  IN ADDITION, THE EXECUTIVE SHALL RETURN
ALL PROPERTY IN HIS POSSESSION OWNED BY THE PARENT, THE CORPORATION AND THEIR
RESPECTIVE AFFILIATES.


SECTION 14.  RESTRICTIONS ON ACTIVITIES OF THE EXECUTIVE


(A)                                  NON-SOLICITATION.  THE EXECUTIVE SHALL NOT,
WHILE EMPLOYED HEREUNDER AND FOR A PERIOD OF 18 MONTHS THEREAFTER:

(1)                                  DIRECTLY OR INDIRECTLY REQUEST, INDUCE OR
ATTEMPT TO INFLUENCE ANY PAST, CURRENT OR FUTURE CUSTOMER OF THE PARENT, THE
CORPORATION OR THEIR RESPECTIVE AFFILIATES, OR ANY CURRENT OR FUTURE SUPPLIER OF
GOODS OR SERVICES TO PARENT, THE CORPORATION OR THEIR RESPECTIVE AFFILIATES, TO
AVOID, CURTAIL OR CANCEL ANY BUSINESS IT TRANSACTS WITH THE PARENT, THE
CORPORATION OR THEIR RESPECTIVE AFFILIATES; AND

(2)                                  DIRECTLY OR INDIRECTLY REQUEST, INDUCE OR
ATTEMPT TO INFLUENCE ANY CURRENT OR FUTURE EMPLOYEE OF, OR INDEPENDENT
CONTRACTOR OR CONSULTANT TO, THE PARENT, THE CORPORATION OR THEIR RESPECTIVE
AFFILIATES TO TERMINATE HIS OR HER EMPLOYMENT WITH OR SERVICES TO THE PARENT,
THE CORPORATION OR THEIR RESPECTIVE AFFILIATES, OR INDUCE, ENTICE, HIRE OR
ATTEMPT TO EMPLOY OR RETAIN THE SERVICES OF ANY SUCH EMPLOYEE, INDEPENDENT
CONTRACTOR OR CONSULTANT OTHER THAN ON BEHALF OF THE PARENT, THE CORPORATION OR
THEIR RESPECTIVE AFFILIATES; PROVIDED, HOWEVER, THAT, WITH RESPECT TO
INDEPENDENT CONTRACTORS AND CONSULTANTS, THIS SECTION 14(A)(2) SHALL ONLY APPLY
TO INDEPENDENT CONTRACTORS AND CONSULTANTS WHO DERIVE 25% OR MORE OF THEIR
REVENUE FROM THE PARENT, THE CORPORATION AND THEIR RESPECTIVE AFFILIATES.


(B)                                 NON-DISPARAGEMENT.  THE EXECUTIVE SHALL NOT,
WHILE EMPLOYED HEREUNDER AND THEREAFTER, MAKE ANY UNFAVORABLE OR DISPARAGING
REMARKS ABOUT THE PARENT, THE CORPORATION AND THEIR RESPECTIVE AFFILIATES TO
THIRD PARTIES, INCLUDING, WITHOUT LIMITATION, TO ANY EMPLOYEE,


 


14

--------------------------------------------------------------------------------



 


CONSULTANT, INDEPENDENT CONTRACTOR, CUSTOMER, SUPPLIER OR VENDOR OF THE PARENT,
THE CORPORATION AND THEIR RESPECTIVE AFFILIATES.


SECTION 15.  REMEDIES

It is specifically understood and agreed that any breach of the provisions of
Section 13 or 14 of this Agreement is likely to result in irreparable injury to
the Parent, the Corporation and/or their respective affiliates and that the
remedy at law alone shall be an inadequate remedy for such breach, and that in
addition to any other remedy the Parent or the Corporation may have, the Parent
and the Corporation shall be entitled to enforce the specific performance of
this Agreement by the Executive and to obtain both temporary and permanent
injunctive relief without the necessity of proving actual damages.


SECTION 16.  SEVERABLE PROVISIONS

The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision.  In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration or scope thereof, the parties hereby agree that
said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.


SECTION 17.  SUCCESSORS


(A)                                  CORPORATION’S SUCCESSORS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON ANY SUCCESSOR (WHETHER DIRECT
OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE PARENT’S OR THE CORPORATION’S
BUSINESS AND/OR ASSETS.


(B)                                 EXECUTIVE’S SUCCESSORS.  THE RIGHTS OF THE
EXECUTIVE HEREUNDER TO PAYMENTS AND BENEFITS SHALL INURE TO THE BENEFIT OF, AND
BE ENFORCEABLE BY, THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


SECTION 18.  MISCELLANEOUS PROVISIONS


(A)                                  WAIVER.  NO PROVISION OF THIS AGREEMENT
SHALL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND BY AN
AUTHORIZED OFFICER OF THE CORPORATION (OTHER THAN THE EXECUTIVE) AND THE
PARENT.  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED
A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME CONDITION OR
PROVISION AT ANOTHER TIME.


(B)                                 WHOLE AGREEMENT.  THIS INSTRUMENT CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND IT REPLACES AND SUPERCEDES ANY AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS
(WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS OR


 


15

--------------------------------------------------------------------------------



 


IMPLIED) THAT ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT THAT HAVE BEEN MADE
OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(C)                                  NOTICE.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S.
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN
THE CASE OF THE EXECUTIVE, MAILED NOTICES SHALL BE ADDRESSED TO THE EXECUTIVE AT
THE HOME ADDRESS THAT THE EXECUTIVE MOST RECENTLY COMMUNICATED TO THE
CORPORATION IN WRITING.  IN THE CASE OF THE PARENT AND THE CORPORATION, MAILED
NOTICES SHALL BE ADDRESSED TO THEIR RESPECTIVE CORPORATE HEADQUARTERS, AND ALL
NOTICES SHALL BE DIRECTED TO THE ATTENTION OF THE GENERAL COUNSEL.


(D)                                 CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA, IRRESPECTIVE OF CALIFORNIA’S
CHOICE-OF-LAW PRINCIPLES.


(E)                                  ARBITRATION AND EQUITABLE RELIEF.  ANY
DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT (WHETHER BASED IN CONTRACT OR TORT, IN LAW OR EQUITY), OR ANY
BREACH OR ASSERTED BREACH THEREOF, SHALL BE DETERMINED AND SETTLED EXCLUSIVELY
BY PRIVATE AND CONFIDENTIAL ARBITRATION IN WALNUT CREEK, CALIFORNIA, IN
ACCORDANCE WITH THE RULES FOR DISPUTE RESOLUTION OF JAMS/ENDISPUTE.  JUDGMENT ON
THE AWARD MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION. 
NOTWITHSTANDING THIS SECTION 18(E), THE PARTIES MAY APPLY TO ANY COURT OF
COMPETENT JURISDICTION FOR A TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION
OR OTHER INTERIM OR PROVISIONAL RELIEF AS MAY BE NECESSARY, WITHOUT BREACH OF
THIS AGREEMENT AND WITHOUT ABRIDGMENT OF THE POWERS OF THE ARBITRATOR.  THE
PARTIES HEREBY SUBMIT THEMSELVES TO THE SUPERIOR COURT OF CALIFORNIA IN AND FOR
THE COUNTY OF CONTRA COSTA FOR THE PURPOSE OF ENFORCING THIS AGREEMENT.


(F)                                    NO ASSIGNMENT OF BENEFITS.  THE RIGHTS OF
ANY PERSON TO PAYMENTS OR BENEFITS UNDER THIS AGREEMENT SHALL NOT BE MADE
SUBJECT TO OPTION OR ASSIGNMENT, EITHER BY VOLUNTARY OR INVOLUNTARY ASSIGNMENT
OR BY OPERATION OF LAW, INCLUDING (WITHOUT LIMITATION) BANKRUPTCY, GARNISHMENT,
ATTACHMENT OR OTHER CREDITOR’S PROCESS, AND ANY ACTION IN VIOLATION OF THIS
SECTION 18(F) SHALL BE VOID.


(G)                                 EMPLOYMENT AT WILL; LIMITATION OF REMEDIES. 
THE PARENT, THE CORPORATION AND THE EXECUTIVE ACKNOWLEDGE THAT THE EXECUTIVE’S
EMPLOYMENT IS AT WILL, AS DEFINED UNDER APPLICABLE LAW.  IF THE EXECUTIVE’S
EMPLOYMENT TERMINATES FOR ANY REASON, THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY
PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY
THIS AGREEMENT.


(H)                                 EMPLOYMENT TAXES.  ALL PAYMENTS MADE
PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.


(I)                                     BENEFIT COVERAGE NON-ADDITIVE.  IN THE
EVENT THAT THE EXECUTIVE IS ENTITLED TO HEALTH PLAN COVERAGE UNDER MORE THAN ONE
PROVISION HEREUNDER, ONLY ONE PROVISION SHALL APPLY, AND NEITHER THE PERIODS OF
COVERAGE NOR THE AMOUNTS OF BENEFITS SHALL BE ADDITIVE.


 


16

--------------------------------------------------------------------------------



 


(J)                                     DISCHARGE OF RESPONSIBILITY. THE
PAYMENTS UNDER THIS AGREEMENT, WHEN MADE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SHALL FULLY DISCHARGE ALL RESPONSIBILITIES OF THE PARENT, THE
CORPORATION AND THEIR RESPECTIVE AFFILIATES TO THE EXECUTIVE THAT EXISTED AT THE
TIME OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT.


(K)                                  COOPERATION.  FOLLOWING TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL REASONABLY COOPERATE WITH,
ASSIST AND PROVIDE INFORMATION TO THE PARENT, THE CORPORATION AND THEIR
RESPECTIVE AFFILIATES CONCERNING ANY MATTERS ABOUT WHICH HE HAS KNOWLEDGE
BECAUSE OF HIS PRIOR EMPLOYMENT WITH THE PARENT, THE CORPORATION OR THEIR
RESPECTIVE AFFILIATES OR HIS PRIOR INVOLVEMENT AS AN OFFICER OR DIRECTOR OF THE
PARENT AND/OR ANY OF ITS AFFILIATES.  THIS AGREEMENT BY EXECUTIVE TO COOPERATE
WITH, ASSIST AND/OR PROVIDE INFORMATION TO THE PARENT, THE CORPORATION AND THEIR
RESPECTIVE AFFILIATES INCLUDES, IF NECESSARY, ASSISTANCE BY EXECUTIVE IN ANY
LITIGATION MATTERS.  SUCH ASSISTANCE AND COOPERATION WILL BE SCHEDULED AT TIMES
AND LOCATIONS PERSONALLY CONVENIENT FOR EXECUTIVE AND NOT INCONSISTENT WITH THE
RESPONSIBILITIES HE MAY HAVE WITH SUBSEQUENT EMPLOYMENT OR RENDERING OF
SERVICES, EXCEPT WHERE SUCH SCHEDULING IS UNREASONABLE OR IMPRACTICABLE (GIVING
THE NEEDS OF BOTH PARTIES EQUAL WEIGHT) UNDER ALL OF THE CIRCUMSTANCES.  THE
PARENT, THE CORPORATION OR THEIR RESPECTIVE AFFILIATES SHALL PAY, OR REIMBURSE
EXECUTIVE, FOR REASONABLE, OUT-OF-POCKET COSTS INCURRED BY EXECUTIVE IN
PROVIDING SUCH ASSISTANCE (E.G., REASONABLE TRAVEL COSTS AND REASONABLE LEGAL
FEES).  IN THE EVENT THAT THE EXECUTIVE SHALL BE REQUIRED TO PROVIDE SERVICES
PURSUANT TO THIS SECTION 18(K) IN EXCESS OF TWENTY (20) HOURS IN ANY MONTH, THE
EXECUTIVE SHALL BE COMPENSATED AT A RATE OF $1,000 PER DAY; PROVIDED, HOWEVER,
THAT THE EXECUTIVE SHALL NOT BE COMPENSATED FOR ANY SERVICE THAT HE IS OTHERWISE
REQUIRED TO PERFORM PURSUANT TO APPLICABLE LAW.


(L)                                     INDEMNIFICATION.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE ARTICLES OF INCORPORATION AND THE BY-LAWS OF
THE PARENT AND THE CORPORATION (AS IN EFFECT FROM TIME TO TIME), THE PARENT AND
THE CORPORATION SHALL INDEMNIFY AND HOLD HARMLESS THE EXECUTIVE FOR ANY ACTS OR
DECISIONS MADE BY HIM IN GOOD FAITH WHILE PERFORMING SERVICES FOR THE PARENT,
THE CORPORATION AND THEIR RESPECTIVE AFFILIATES, WHETHER IN THE CAPACITY OF
OFFICER, EMPLOYEE OR DIRECTOR.  THE PARENT AND THE CORPORATION SHALL USE THEIR
REASONABLE BEST EFFORTS TO INCLUDE THE EXECUTIVE UNDER ANY DIRECTOR AND OFFICER
LIABILITY INSURANCE POLICIES NOW IN FORCE COVERING THE OFFICERS OR DIRECTORS OF
THE PARENT AND THE CORPORATION.  THE CORPORATION’S OBLIGATION HEREUNDER SHALL
SURVIVE THE EXECUTIVE’S TERMINATION.


(M)                               LEGAL FEES.  THE CORPORATION AGREES THAT THE
COST OF ANY LEGAL FEES, UP TO $20,000, INCURRED BY THE EXECUTIVE IN CONNECTION
WITH ENTERING INTO THIS AGREEMENT SHALL BE BORNE BY THE CORPORATION, SUBJECT TO
SUBMISSION BY THE EXECUTIVE TO THE CORPORATION OF APPROPRIATE DOCUMENTATION FOR
SUCH FEES.  THE PREVAILING PARTY IN ANY DISPUTE OR CONTROVERSY WITH RESPECT TO
THIS AGREEMENT SHALL BE ENTITLED TO RECOVER, IN ADDITION TO ANY OTHER AVAILABLE
REMEDIES SPECIFIED IN THIS AGREEMENT, ALL LITIGATION EXPENSES AND COSTS,
INCLUDING ANY ARBITRATOR, ADMINISTRATIVE OR FILING FEES AND REASONABLE
ATTORNEYS’ FEES.


 


17

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, EACH OF THE PARTIES HAS EXECUTED THIS AGREEMENT, IN THE CASE
OF THE PARENT AND THE CORPORATION BY A DULY AUTHORIZED OFFICER, AS OF THE DAY
AND YEAR FIRST ABOVE WRITTEN.  THE EXECUTIVE HAS CONSULTED (OR HAS HAD THE
OPPORTUNITY TO CONSULT) WITH HIS OWN COUNSEL (WHO IS OTHER THAN THE PARENT’S OR
THE CORPORATION’S COUNSEL) PRIOR TO EXECUTION OF THIS AGREEMENT.

 

 

WARREN F. BRYANT

 

 

 

 

 

 

/s/ Warren F. Bryant

 

 

 

 

 

 

LONGS DRUG STORES CORPORATION

 

 

 

 

 

 

By

/s/ Harold R. Somerset

 

 

 

 

 

 

Its

Vice Chairman

 

 

 

 

 

 

LONGS DRUG STORES CALIFORNIA, INC.

 

 

 

 

 

 

By

/s/ Harold R. Somerset

 

 

 

 

 

 

Its

Vice Chairman

 

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A

1.                                       Nonqualified Retirement Benefit.  If
the Executive is employed by the Corporation until November 1, 2007, or his
employment is terminated sooner (a) by the Corporation for Disability or by the
Corporation other than for Cause, (b) by the Executive for Good Reason, or by
the Executive for any reason between six (6) and twenty-four (24) months after a
Change in Control, or (c) due to the Executive’s death, the Corporation shall
commence to pay either (1) to the Executive, within thirty (30) days after the
later of Executive’s attainment of age 62 or termination of employment, or (2)
if Executive’s termination of employment is due to Executive’s death, to the
Executive’s spouse, within thirty (30) days after the later of Executive’s death
or such time as Executive would have attained age 62, an annuity that is
actuarially equivalent to the Projected Value (as defined below) as of the date
the annuity commences (the “Annuity”); provided, however, that, in the case of
termination of the Executive’s employment for any reason between six (6) and
twenty-four (24) months after a Change in Control, the Annuity shall not be paid
to the Executive and, instead, the Executive shall be paid a lump sum as soon as
reasonably practicable following such termination equal to the Projected Value
at such payment date.  The form of Annuity shall be of a type that is reasonably
commercially available and selected by the Executive or his spouse (as the case
may be) and actuarial equivalence shall be determined using the interest rate
and mortality assumptions in effect for the Kroger Consolidated Retirement
Benefit Plan (or any successor plan thereto) (the “Kroger Plan”) for calculating
lump sum distributions on the date of commencement of payment of the Annuity. 
If the Kroger Plan does not contain such assumptions on such date, then the
Annuity shall be determined using the interest rate and mortality assumptions
described in Section 417(e)(3) of the Internal Revenue Code of 1986, as amended
(or any successor provision thereto) as in effect at such time using the same
“lookback period” in the then latest version of the Kroger Plan.  For this
purpose, the Executive’s spouse (if any) shall be his spouse as of the date of
this Agreement.

 

For purposes of this Section 1, (I) “Projected Value” shall be equal to the
lesser of (i) $850,000 as of the date of this Agreement and (ii) the Pension
Make-Up Amount (as defined below) as of the date of this Agreement, increased 
monthly by interest on a compounded basis on the last day of each calendar month
to the date the Annuity commences (or, in the case of termination of Executive’s
employment for any reason between six (6) and twenty-four (24) months after a
Change in Control, the payment date of the lump sum described in the preceding
paragraph).  Such monthly interest shall be equal to one-twelfth of the interest
rate described in Section 417(e)(3) of the Internal Revenue Code of 1986, as
amended (or any successor provision thereto) as in effect at such time using the
same “lookback period” in the then latest version of the Kroger Plan; and (II)
“Pension Make-Up Amount” shall mean the difference between (i) the actuarially
equivalent lump sum value as of the date of this Agreement of the annual benefit
that would have been payable to the Executive as a single life annuity
commencing at age 65 under the Kroger Plan using the Executive’s benefit accrual
service that is actually recognized under the Kroger Plan as of the date of this
Agreement, but assuming that the Executive’s earnings utilized in determining
this benefit under the Kroger Plan had increased by 2% per annum until age 65
and (ii) the actuarially equivalent lump sum

 

 

--------------------------------------------------------------------------------


 

value as of the date of this Agreement of the Executive’s actual accrued annual
benefit payable as a single life annuity commencing at age 65 under the Kroger
Plan.  The Pension Make-Up Amount shall be calculated using the interest rate
and mortality assumptions in effect for the Kroger Plan on the date of this
Agreement.  If the Kroger Plan does not contain such assumptions on such date,
then such lump sum amount shall be determined using the interest rate and
mortality assumptions described in Section 417(e)(3) of the Internal Revenue
Code of 1986, as amended (or any successor provision thereto) as in effect at
such time using the same “lookback period” in the then latest version of the
Kroger Plan.

 

To the extent, but only to the extent, that the Pension Make-Up Amount shall be
less than $850,000, the amount of the payment described in Section 6(e) shall be
increased, dollar for dollar, but by no more than $56,875.

2.                                       Life Insurance.  During his employment
hereunder, the Executive shall be entitled to term life insurance coverage
providing for a $2,000,000 death benefit.

3.                                       Disability Insurance.  During his
employment hereunder, the Executive shall be entitled to disability insurance
coverage providing for a yearly benefit of at least $690,000.

4.                                       Vacation Package.  During his
employment hereunder, the Executive shall be entitled to four weeks paid
vacation per year in accordance with such other terms and conditions that are
generally applicable to senior executives of the Corporation.

 

2

--------------------------------------------------------------------------------

